Citation Nr: 1222387	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-37 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether VA correctly counted unreported unearned income from 2006 to the present.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which reduced the Veteran's pension benefits.  The appeal is now under the jurisdiction of the RO in Muskogee, Oklahoma.

In November 2011, the Veteran presented testimony at a personal hearing conducted at the Muskogee RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In a June 2009 statement, the Veteran stated "I would like to ask you to forgive me the other amounts."  It appears that the Veteran may be asking for a waiver of overpayment.  However, this issue has not been addressed by the RO in the first instance.  Therefore, the issue of entitlement to a waiver of an overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A veteran is entitled to improved pension benefits where he or she 1) served for at least 90 days during a period of war, 2) meets certain net worth requirements, 3) does not have an annual income in excess of the applicable maximum allowable pension rate (MAPR), and 4) is 65 or older or is permanently and totally disabled from nonservice-connected disability not due to willful misconduct.  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23.  In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2011); 38 C.F.R. § 3.271 (2011).  Countable income reduces pension benefit payments on a dollar for dollar basis.  38 C.F.R. § 3.23(b).  There are multiple exclusions from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272 (2011). 

The Board concludes that additional development must be undertaken before a decision can be reached in this matter.  In particular, the Board concludes that an accounting is necessary to determine how the PMC arrived at the Veteran's countable income for 2006 to the present.

In October 2008, the PMC informed the Veteran that VA had reviewed the 2006 income he reported and determined that it did not agree with VA's information.  Three sources of income were identified.  The Veteran responded in November 2008 that he had no income in 2006 other than VA benefits.  The Veteran stated that the income from the three identified sources was paid to the estate of his father and he did not receive the money.  

In November 2008, the PMC received income verification sheets from Protective Life Insurance and the Farm Bureau.  In November 2008, the PMC informed the Veteran that it planned to reduce his VA pension benefits from February 1, 2006 based on previously unreported unearned income from the three sources.  In March 2009, the PMC reduced the Veteran's pension based on income of $1738 from the Farm Bureau; $1550 from the Office of Personnel Management (OPM); and $7025 from Protective Life, all effective February 1, 2006.  The income counted from February 1, 2007 was $1550 from OPM and $7025 from Protective Life.  In March 2010, the PMC increased the Veteran's disability pension benefits effective February 1, 2007 because it received evidence showing that his income from Protective Life was a onetime distribution and not a continuing payment.  However, it was not able to remove the $1550 OPM income because it did not receive evidence showing that this was a onetime payment.  Effective February 1, 2007 the Veteran's pension was adjusted by $1550 from income from OPM.

During his hearing, the Veteran argued that VA incorrectly calculated his income for 2006 and asserted that each of the three amounts in question were onetime payments that did not continue into 2007.  With regard to the income from Protective Life, the Veteran confirmed that he did receive a onetime payment of $7025 from Protective Life.  However, he contended that only $233 of the $7025 amount that he received should be counted as income.  The Veteran asserted that the premiums that he paid into the policy should be excluded from his countable income.  38 C.F.R. § 3.272(q).  

The Board observes that the PMC has not addressed the Veteran's argument.  A tax information document from Protective Life reflected that of the total amount distributed ($7025), $6792 was listed as total investment in the contract which includes base premiums paid and coupon and/or dividend interest already reported to IRS, less prior distributions and any unrepaid loans.  The Board notes that the portion of proceeds from the cash surrender of a life insurance policy which represents a return of insurance premiums shall be excluded from countable income.  38 C.F.R. § 3.272(q).  It is not clear from the record whether the PMC considered what, if any, portion of the money from Protective Life should be excluded from the Veteran's 2006 income.  The Board concludes that the PMC must explain to the Veteran the applicability of 38 C.F.R. § 3.272(q) to the income he received in 2006 from Protective Life.

The Veteran also testified that VA incorrectly calculated his income in 2006 from the Farm Bureau.  The Veteran confirmed that he spent the onetime payment of $1738 that he received from Farm Bureau on bills.  However, he contended that only $615 should be considered as countable income.  In November 2008, the Farm Bureau responded that in 2006, it paid a full surrender of a life insurance policy to the Veteran and $615 was listed as gain under "gross annual payments."  An August 2009 letter from the Farm Bureau to the Veteran reflected that the policy was surrendered in 2006 and that he was sent a check for $2260 in surrender value to end the policy.  A statement of values of surrender document indicated that the policy proceeds were $2284, net proceeds were $2260, and $615 was net gain.  The Board cannot determine from the current evidence of record how the PMC arrived at the $1738 amount as countable income.  The Board concludes that the PMC must explain to the Veteran the applicability of 38 C.F.R. § 3.272(q) to the income he received in 2006 from the Farm Bureau and how it arrived at the $1738 amount as countable income.

Lastly, the Veteran argued that the $1550 he received from OPM in 2006 was a onetime payment and that he has not continued to receive recurring payments as VA asserts.  He testified that he spent this money on bills.  The Board observes that OPM did not respond to VA's request for verification.  The Board finds that the PMC should make an additional attempt to obtain a response from OPM as the claim is being remanded for other matters. 

Accordingly, the case is REMANDED for the following action:

1.  The PMC/RO/AMC should contact the OPM to verify that the Veteran is receiving unearned income from 2006 to the present in the amount of $1550.

2.  The PMC/RO/AMC should provide the Veteran with an accounting as to how it arrived at the amount of his overpayment effective February 1, 2006.  In particular, the accounting should address:

a. The Veteran's argument that only $233 of the $7025 amount that he received from Protective Life should be counted as income for 2006.  The Veteran asserted that the premiums that he paid into the policy should be excluded from his countable income.  38 C.F.R. § 3.272(q).  

b. The Veteran's argument that only $615 of the amount he received from the Farm Bureau should be counted as income for 2006.  The Veteran asserted that his only income should be the net gain on the policy.  38 C.F.R. § 3.272(q).  The accounting should address the November 2008 letter from Farm Bureau to the Veteran noting that in 2006, it paid a full surrender of a life insurance policy to the Veteran and $615 was listed as gain under "gross annual payments."  An August 2009 letter from the Farm Bureau to the Veteran reflected that the policy was surrendered in 2006 and that he was sent a check for $2260 in surrender value to end the policy.  A statement of values of surrender document indicated that the policy proceeds were $2284, net proceeds were $2260, and $615 was net gain.  The PMC should explain how it arrived at the $1738 amount as countable income.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

